Delivering Value… for Customers and Investors ANALYST CONFERENCE•WASHINGTON, DC•APRIL 8, 2011 Some of the statements contained in today’s presentation are forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. These statements include declarations regarding Pepco Holdings’ intents, beliefs and current expectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Any forward-looking statements are not guarantees of future performance, and actual results could differ materially from those indicated by the forward-looking statements. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause PHI’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained herein are qualified in their entirety by reference to the following important factors, which are difficult to predict, contain uncertainties, are beyond Pepco Holdings’ control and may cause actual results to differ materially from those contained in forward-looking statements: prevailing governmental policies and regulatory actions affecting the energy industry, including allowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation and construction of transmission and distribution facilities, and the recovery of purchased power expenses; changes in and compliance with environmental and safety laws and policies; weather conditions; population growth rates and demographic patterns; general economic conditions, including potential negative impacts resulting from an economic downturn; changes in tax rates or policies or in rates of inflation; changes in accounting standards or practices; changes in project costs; unanticipated changes in operating expenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms; rules and regulations imposed by Federal and/or state regulatory commissions, PJM, the North American Electric Reliability Corporation and other applicable electric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlements that influence PHI’s business and profitability; pace of entry into new markets; volatility in customer demand for electricity and natural gas; interest rate fluctuations and credit and capital market conditions; and effects of geopolitical events, including the threat of domestic terrorism. Any forward-looking statements speak only as to the date of this presentation and Pepco Holdings undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for Pepco Holdings to predict all such factors, nor can Pepco Holdings assess the impact of any such factor on Pepco Holdings’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement. The foregoing review of factors should not be construed as exhaustive.Readers are referred to the most recent reports filed with the Securities and Exchange Commission. Safe Harbor Statement Today’s Agenda •Opening RemarksTony Kamerick •Strategic OverviewJoe Rigby •Power Delivery OverviewDave Velazquez •Regulatory OverviewTony Kamerick •Pepco Energy Services OverviewJohn Huffman •Financial OverviewTony Kamerick •Closing RemarksJoe Rigby Strategic Overview Joe Rigby Chairman, President & Chief Executive Officer We are confident in our strategic direction 1 Strategic Overview: PHI Today •Fundamentally a regulated T&D utility with a clear value proposition –Focused on achieving continued reasonable regulatory outcomes –Working to achieve excellence in reliability and operations –Investing in an attractive service territory •A complementary, profitable and growing energy services business •Strong financial profile •Stable investment grade credit profile •Positioned to provide an above average total return to investors - combining a secure dividend with sustainable long term earnings growth *Excludes special items.See Appendix for reconciliation of GAAP earnings to earnings excluding special items. 2 Accomplishments Since Our Last Analyst Conference •Clarified our strategic direction with the sale of Conectiv Energy •Received decisions in Pepco’s Maryland and Delmarva Power’s Delaware Electric base rate cases resulting in an aggregate annual increase in revenue of $24 million •Negotiated a settlement in Delmarva Power’s Delaware Gas base rate case •Received FERC transmission rate increases under the FERC formula resulting in an annual increase in revenue of $56 million •Continued to advance “Blueprint for the Future” initiatives •Signed $169 million of energy efficiency contracts in 2010 at PES •Used Conectiv Energy sale proceeds to reduce PHI debt and issued $250 million in notes at PHI to refund higher cost debt •Completed the restructuring of PHI corporate and shared services organizations resulting in the reduction of $28 million in annual costs that were previously allocated to Conectiv Energy •Realized continuing operations EPS of $1.24* Smart Grid Blueprint for the Future Aging and Inadequate Transmission Infrastructure MAPP, Transmission Upgrades Large Construction Programs, Regulatory Lag Stable Investment Grade Credit Profile, Proposals Pending to Reduce Distribution Regulatory Lag Excess Generation Capacity and Low Natural Gas Prices Exited from the Generation Business Tighter Environmental Regulation and Legislation Exited from the Generation Business Renewable Energy Standards Working with State and Local Jurisdictions to Address Evolving Issues Economic Recession/Regions with
